IN THE COURT OF APPEALS OF MARYLAND

       Judicial Disabilities Docket No. 2

            September Term, 2017

_________________________________________


   IN THE MATTER OF THE HONORABLE

 MARY C. REESE, JUDGE OF THE DISTRICT

   COURT OF MARYLAND FOR HOWARD

    COUNTY, TENTH JUDICIAL CIRCUIT
__________________________________________



            Barbera, C.J.
            Greene
            Adkins
            McDonald
            Watts
            Hotten
            Getty,

                            JJ.




_________________________________________

             ORDER
_________________________________________


           Filed: March 22, 2018
IN THE MATTER OF                                       *     IN THE

                                                       *     COURT OF APPEALS
THE HONORABLE
                                                       *     OF MARYLAND

MARY C. REESE                                          *     JD DOCKET NO. 2

                                                       *     September Term, 2017


                                              ORDER

       WHEREAS, the Maryland Commission on Judicial Disabilities (“Commission”), pursuant

to Maryland Rule 18-407 (j) and (k), referred to this Court the case of In the Matter of the

Honorable Mary C. Reese, Judge of the District Court of Maryland for Howard County, Tenth

Judicial Circuit, Case Nos. CJD 2015-132, CJD 2015-133, and CJD 2015-134 for expedited

consideration pursuant to Maryland Rule 18-408(a), and

       WHEREAS, the Commission alleged that Judge Reese violated the Maryland Code of

Judicial Conduct, specifically Maryland Rules 18-101.1 and 18-102.5, as a result of her presiding

over a peace order hearing in the District Court of Maryland sitting in Carroll County, and

       WHEREAS, this Court having concluded that the Commission did not prove by clear and

convincing evidence that Judge Reese lacked the competence and diligence necessary to complete

her judicial responsibilities or otherwise committed sanctionable conduct, as defined by Maryland

Rule 18-401(j), and

       WHEREAS, this Court held Oral Argument on March 6, 2018 and for reasons to be stated

in an opinion later to filed, it is this 22nd day of March 2018,

       ORDERED, by the Court of Appeals, that this proceeding against Judge Mary C. Reese

be, and is, hereby dismissed with prejudice.
                               /s/ Mary Ellen Barbera
                                    Chief Judge



cc: Kendra R. Jolivet, Esq.
    Tanya C. Bernstein, Esq.
    Andrew J. Graham, Esq.
    Louis P. Malick, Esq.